Citation Nr: 1725071	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  13-00 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a cervical spine disorder, to include as secondary to a service-connected right shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel

INTRODUCTION

The Veteran had active service in the Marine Corps from October 1968 to November 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2015.  A transcript of that hearing is of record.

In December 2015, the Board remanded the Veteran's claim for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).


FINDING OF FACT

A chronic cervical spine disorder was not shown in service, cervical spine arthritis was not diagnosed within one year of service discharge, and the weight of the evidence fails to establish that the Veteran's current cervical spine disorder is etiologically related to his active service, or was caused or aggravated by the Veteran's service-connected right shoulder disability.


CONCLUSION OF LAW

The criteria for service connection for a chronic cervical spine disorder have not been met.  38 U.S.C.A § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board in October 2015.

The Veteran was also provided a VA examination (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions and grounded his opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran, nor his representative, has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran filed his service connection claim for a cervical spine disorder in October 2009, which was denied by the April 2010 rating decision.  The Veteran asserts that his cervical spine disorder was due to a fall experienced during active service and/or due to his service-connected right shoulder disability.

The Veteran's STRs show that in June 1970, he fell and injured his right shoulder.  However, STRs do not show any related neck complaints, symptoms, treatment, or diagnoses.  At his November 1970 separation physical, he had a normal physical examination of his spine.  As such, his STRs do not show a diagnosis of any chronic cervical spine disorder.

The Veteran's medical records show he started to treat for cervical spine symptoms in 2004, more than three decades after his separation from service.  The Veteran's physician Dr. Oudeh submitted a statement April 2015, but did not offer an opinion on regarding the etiology of the Veteran's cervical spine disorder.  In July 2015, the Veteran underwent cervical spine surgery.

At the October 2015 hearing, the Veteran testified that he fell during his active service and injured his right shoulder and neck.  He testified that Dr. Oudeh felt it his cervical spine disorder was due to the fall he experienced in 1970.  

However, a lay person's account of what a physician purportedly said, filtered as it is through a lay person's sensibilities, is not competent medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  This is particularly true here as Dr. Oudeh has submitted several sets of records but did not at any time provide a written statement linking the Veteran's cervical spine disability to either his service or his service connected shoulder disability. Nevertheless, the Board did remand the Veteran's claim to obtain a medical opinion of record.

In January 2016, the Veteran was afforded a VA examination.  The Veteran reported that he fell and injured his neck during active service.  After interviewing the Veteran, reviewing the Veteran's claims file, and conducting a physical examination, the examiner opined that Veteran's cervical spine disorder was not incurred during his active service.  The examiner reported that there was no documentation of any neck injury associated with the 1970 fall in service.  The examiner reported that STRs only showed right shoulder complaints and contained no documentation of an acute or chronic neck injury.  The examiner reported that the Veteran had a normal examination as his separation physical.  The examiner reported that the Veteran did not begin reporting neck pain until 2004, which was 24 years after the 1970 fall in service.  The examiner reported that any injury in service would have progressed at a younger age.  The examiner reported that the Veteran's cervical spine disorder was compatible with the wear and tear of aging.  The examiner concluded that the Veteran's cervical spine disorder was due to decades of wear and tear and could not be attributed to his active service or the isolated right shoulder injury.  The examiner also opined that the Veteran's cervical spine disorder was less likely than not due to or aggravated by his service-connected right shoulder disability.  The examiner reported again that there was no evidence of a neck injury in service.  The examiner reported that a shoulder condition did not cause cervical spondylosis, arthritis, or herniated discs in the neck and that a cervical spine disorder and right shoulder disability were two separate and distinct conditions without a cause and effect relationship.

In July 2016, Dr. Oudeh completed a Neck (Cervical Spine) Conditions Disability Benefits Questionnaire.  However, once again, he did not offer an opinion on regarding the etiology of the Veteran's cervical spine disorder.

In September 2016, the Veteran's wife reported on the effects of the Veteran's cervical spine disorder on his activities of daily living, but made no statement regarding etiology.

Regarding direct service connection, the record does not show that the Veteran was diagnosed with cervical spine arthritis within one year of separation from service.  As such, the record contains no diagnosis of a cervical spine disorder either in service or within one year after service, which would preclude service connection on the basis of continuity of symptomology or on any presumptive basis.

The Veteran has not submitted any medical evidence supporting his contention that his cervical spine disorder was due to or the result of his active service.  VA obtained a medical opinion in an effort to support the Veteran in establishing his claim.  The VA examiner opined that the Veteran's cervical spine disorder was not incurred during his active service.  This opinion is uncontroverted by any medical evidence as the statements of Dr. Oudeh and the Veteran's wife do not concern etiology.

Therefore, after weighing all the evidence, the Board finds great probative value in the VA examiner's opinion.  Thus, the evidence fails to establish direct service connection for the Veteran's cervical spine disorder.

Regarding secondary service connection, after weighing all the evidence, the Board finds great probative value in the VA examiner's opinion.  This opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  This opinion in particular provided substantial reasoning and explanation as to why the Veteran's cervical spine disorder was not caused by his service-connected right shoulder disability.

The Veteran has not submitted any competent evidence supporting his assertion that his cervical spine disorder was proximately due to or the result of his service-connected right shoulder disability.  Therefore, after weighing all the evidence, the Board finds great probative value in the VA examiner's opinions, which considered the elements required to establish service connection on a secondary basis.

Consideration has been given to the Veteran's assertion that his cervical spine disorder was due to his active service and/or due to his service-connected right shoulder disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of a cervical spine disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Cervical spine disorders are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding etiology, as the evidence shows that physical examinations that include objective medical tests, such as x-rays and MRIs, are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran was competent to report perceived symptoms of his cervical spine disorder, such as pain and limited motion, he has not been shown to have possessed the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating cervical spine disorders or right shoulder disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

As described, the criteria for service connection have not been met for a cervical spine disorder.  That is, the evidence does not show that a cervical spine disorder was diagnosed in service or within a year of service, the weight of the evidence is against a finding that a chronic cervical spine disorder has existed continuously since service, and the weight of the evidence is against a finding that a cervical spine disorder was due to or aggravated by the Veteran's service-connected right shoulder disability.  As such, the criteria for service connection for a cervical spine disorder have not been met, and the Veteran's claim is denied.




ORDER

Service connection for a cervical spine disorder is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


